internal_revenue_service number release date index number ----------------------- --------------------------------- --------------------------------------- ----------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc tege eb ec plr-132679-05 date december company ---------------------------------------------------------- annual plan --------------------------------------- ------------------------------------------------------------------ --------------------------------------- long-term plan date a b x dear ------------ ---------------------------------------------------------- ---------------- -- ----- -- this is in response to a letter of date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code specifically you have requested rulings that the compensation paid under the annual plan and the long-term plan upon attainment of performance goals is performance- based compensation under sec_162 even though the compensation could have been paid upon the executive’s termination due to death or disability by company without cause by the executive for good reason or in the case of the long-term plan upon the executive’s retirement the facts as represented by company are as follows company a publicly-held corporation under sec_162 has adopted two separate incentive plans the annual plan and the long-term plan these plans are intended to be qualified_performance-based_compensation plans under sec_162 senior executives of company including executives that will be covered plr-132679-05 employees for purposes of sec_162 will be granted awards under both the annual plan and the long-term plan both plans were approved by shareholders on date the annual plan provides cash awards if certain performance targets established by the compensation committee are satisfied generally an annual plan participant who is terminated demoted transferred or otherwise ceases to be an executive officer at any time prior to the date the award is paid for a performance period forfeits any right to the award payment however in the event of an annual plan participant’s death during a performance period or prior to the date the award is paid for a performance period the annual plan participant will receive the award payable for the performance period during which the annual plan participant dies in the event of an annual plan participant’s termination by reason of disability termination by company without cause or termination by the participant with good reason during the performance period or prior to the date the award is paid for a performance period the annual plan participant will receive a partial award prorated based on the portion of the performance period that elapsed prior to such termination of employment the terms cause and good reason are defined in the executive’s employment agreement the long-term plan provides cash awards if certain performance targets established by the compensation committee are satisfied performance units are granted at the beginning of the performance period each performance unit is subject_to a vesting schedule each performance unit entitles the long-term plan participant to receive a cash payment the value of the performance unit is generally determined by the performance level achieved on the last day of the performance period and ranges from dollar_figurea to dollar_figureb generally upon termination of a long-term plan participant’s employment for any reason all unvested performance units are forfeited however in the event of a participant’s termination of employment due to death disability or retirement after performance of at least x months of service in the performance period all of the long- term plan participant’s performance units immediately vest if a long-term plan participant terminates employment prior to the end of a performance period due to death disability termination by company without cause or termination by the long-term plan participant with good reason the participant will be paid a target level performance award with respect to the vested performance units the term cause is defined in the long-term plan the term good reason is defined in the executive’s employment agreement plr-132679-05 if a long-term plan participant terminates employment prior to the end of a performance period due to retirement as defined in the long-term plan after the performance of x months of service in the performance period the participant will be paid a target level performance award with respect to the vested performance units sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year sec_162 provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to the shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact certified sec_1_162-27 of the income_tax regulations provides in part that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals sec_1_162-27 provides that the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would otherwise be due upon attainment of the goal sec_1_162-27 provides that compensation does not satisfy the performance_goal requirement if the facts and circumstances indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under a grant or award is only nominally or partially contingent on attaining a performance_goal none of the plr-132679-05 compensation payable under the grant or award will be considered performance-based however this section also provides that compensation does not fail to be qualified_performance-based_compensation merely because the plan allows the compensation to be payable upon death disability or change_of_ownership or control although compensation actually paid on account of those events prior to the attainment of the performance_goal would not satisfy the performance_goal requirements based on the facts submitted we rule as follows compensation paid under the annual plan upon the attainment of performance goals will be considered performance-based under sec_162 provided it meets all the requirements of that section and of the applicable regulations even though the compensation could be paid upon the executive’s termination by death disability by company without cause or by the executive for good reason compensation paid under the long-term plan upon attainment of performance goals will be considered performance-based under sec_162 provided it meets all the requirements of that section and of the applicable regulations even though the compensation could be paid upon the executive’s termination by death disability by company without cause by the executive for good reason or upon the executive’s retirement as defined in the long-term plan except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosure copy for purposes sincerely yours _______________________________ robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
